UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7076



BONITTO DULARIE BRYCE,

                                                 Plaintiff - Appellant,

          versus


ISELI, Officer, Eastern Regional Jail, Mar-
tinsburg, West Virginia; L. H. GERHART, Offi-
cer, Eastern Regional Jail, Martinsburg, West
Virginia; STEVEN N. CANTERBURY, Executive Di-
rector, West Virginia Regional Jail Authority;
JERRY DETRICK, Administrator, Potomac High-
lands Regional Jaul, Augusta, West Virginia,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-98-74-3)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bonitto Dularie Bryce, Appellant Pro Se. Chad Marlo Cardinal, As-
sistant Attorney General, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bonitto Dularie Bryce appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Bryce v. Iseli, No. CA-98-74-3 (N.D.W.

Va. July 8, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 7, 1999, the district court’s records show that it was entered
on the docket sheet on July 8, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2